Citation Nr: 1235412	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  12-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the transverse process of the lumbar vertebra, L2 & L3 with degenerative joint disease and loss of disc height at T11 and T12.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a September 2012 video conference hearing, and a transcript of this hearing is of record.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased disability rating for his service connected back disability, currently assigned a 10 percent disability rating.

The Veteran was afforded a VA examination in December 2010.  At that time, the Veteran described flare-ups that occurred every five to six months and lasted from three to seven days.  However, at the September 2012 video conference hearing, the Veteran described "spasms" that occurred two to three times a year and lasted for six to eight weeks.  Thus, it appears that the duration of the Veteran's flare-ups have significantly worsened since his last examination, though this is not clear.

Additionally, the Veteran described difficulty walking when he is having a "spasm."  The Board notes that muscle spasm or guarding severe enough to cause an altered gait is one of the criteria for a 20 percent disability rating under the ratings schedule, and the Veteran's testimony at least raises the possibility that he meets this criteria.  

After a review of the entire record, the Board is of the opinion that the Veteran's September 2012 testimony describes an increased severity of symptoms since the last formal VA examination.  Generally, VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

On remand, the Veteran should be afforded a VA examination of his back disability.  In discussing the severity of the Veteran's disability, the examiner is asked, if possible, to estimate to what extent the Veteran's range of motion of the thoracolumbar spine would be additionally limited during one of his flare-ups or spasms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination of his service connected back disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked, if possible, to estimate to what extent the Veteran's range of motion of the thoracolumbar spine would be additionally limited during one of his flare-ups or spasms.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

